Carley, Judge.
After a bench trial, appellant was found guilty of driving under] the influence. He appeals from the judgment of conviction and sen-j tence entered on the trial court’s finding of guilt.
Appellant’s enumerations of error relate only to the denial of hii pre-trial motion to suppress and only a transcript of the hearing o: that motion has been included in the record on appeal. “There bein; no transcript of the evidence adduced upon the [bench] trial, we ca: not determine whether the evidence sought to be suppressed was ac tually introduced . . . , and unless it was introduced, the overrulin¡ of the motion to suppress the evidence was harmless, even if erro: Under these circumstances, the case must be affirmed as to the all *635leged error in [not] suppresing the evidence. . . . [Cit.]” Stephens v. State, 119 Ga. App. 674 (168 SE2d 333) (1969). See also Gilliam v. State, 124 Ga. App. 493 (184 SE2d 360) (1971).
Decided April 30, 1991.
J. Wayne Moulton, for appellant.
Ralph T. Bowden, Jr., Solicitor, W. Cliff Howard, Paul S. Han, Assistant Solicitors, for appellee.

Judgment affirmed.


Banke, P. J., and Beasley, J., concur.